Case 5:21-cv-01169-JGB-SHK Document 12 Filed 07/21/21 Page 1 of 3 Page ID #:463
Case 5:21-cv-01169-JGB-SHK Document 12 Filed 07/21/21 Page 2 of 3 Page ID #:464




          The Ninth Circuit “strictly construe[s] the removal statute against removal jurisdiction,”
 and “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of removal in the
 first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The strong presumption
 against removal jurisdiction means that the defendant always has the burden of establishing that
 removal is proper.” Jackson v. Specialized Loan Servicing, LLC, 2014 WL 5514142, *6 (C.D.
 Cal. Oct. 31, 2014). The court must resolve doubts regarding removability in favor of remanding
 the case to state court. Id.

         The district court may remand the case sua sponte or on the motion of a party. Emrich v.
 Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir.1988) (citing Wilson v. Republic Iron & Steel
 Co., 257 U.S. 92, 97 (1921)). Such questions must be addressed at the outset of a case: “Without
 jurisdiction the court cannot proceed at all in any cause. Jurisdiction is power to declare the law,
 and when it ceases to exist, the only function remaining to the court is that of announcing the fact
 and dismissing the cause.” Ex parte McCardle, 7 Wall. 506, 514, 19 L.Ed. 264 (1868). Thus, the
 Court must ordinarily address any jurisdiction questions first, before reaching the merits of a
 motion or case. Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 101 (1998).

                                        III. DISCUSSION

         Removing Defendant removed this case on the theory that the Public Readiness and
 Emergency Preparedness Act (“PREP Act”), 42 U.S.C. §§ 247d-6d and 247e-6e, preempts
 Plaintiffs’ state law claims. (Removal Notice ¶ 7.) The PREP Act is a federal statute that applies
 to healthcare providers’ COVID-19 responses. (Removal Notice ¶ 8.) Removing Defendant
 contends that it provides for exclusive federal jurisdiction and therefore completely preempts
 Plaintiffs’ state-law claims. (Id. ¶ 9.) Removing Defendant further contends that removal is
 proper under 28 U.S.C. § 1442(a)(1), the federal officer removal statute. (Removal Notice ¶ 55.)

        This is not the first case in the Central District between a decedent’s estate and the
 administrators of a care facility. Every case in the Central District, save one, to have considered
 the question has determined that the federal courts lack jurisdiction under either of the theories
 presented by Removing Defendant, and therefore that removal is improper and remand is
 required. See Nava v. Parkwest Rehab. Ctr. LLC, No. 220CV07571ODWAFMX, 2021 WL
 1253577, at *4 (C.D. Cal. Apr. 5, 2021) (Wright, J.); Padilla v. Brookfield Healthcare Ctr., No.
 CV 21-2062-DMG (ASX), 2021 WL 1549689, at *6 (C.D. Cal. Apr. 19, 2021) (Gee, J.); Lyons v.
 Cucumber Holdings, LLC, No. CV2010571JFWJPRX, 2021 WL 364640, at *6 (C.D. Cal. Feb. 3,
 2021) (Walter, J.); Smith v. Colonial Care Ctr., Inc., No. 2:21-CV-00494-RGK-PD, 2021 WL
 1087284, at *9 (C.D. Cal. Mar. 19, 2021) (Klausner, J.); Thomas v. Century Villa Inc., No. 2:21-
 CV-03013-MCS-KS, 2021 WL 2400970, at *7 (C.D. Cal. June 10, 2021) (Scarsi, J.); Golbad v.
 GHC of Canoga Park, No. 221CV01967ODWPDX, 2021 WL 1753624, at *3 (C.D. Cal. May 4,
 2021) (Wright, J.); Est. of McCalebb v. AG Lynwood, LLC, No. 2:20-CV-09746-SB-PVC, 2021
 WL 911951, at *6 (C.D. Cal. Mar. 1, 2021) (Blumenfeld, J.); Winn v. California Post Acute LLC,
 No. CV2102854PAMARX, 2021 WL 1292507, at *5 (C.D. Cal. Apr. 6, 2021) (Anderson, J.);
 Stone v. Long Beach Healthcare Ctr., LLC, No. CV 21-326-JFW(PVCX), 2021 WL 1163572, at

  Page 2 of 3                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:21-cv-01169-JGB-SHK Document 12 Filed 07/21/21 Page 3 of 3 Page ID #:465




 *8 (C.D. Cal. Mar. 26, 2021) (Walter, J.); Jackie Saldana v. Glenhaven Healthcare LLC, No.
 CV205631FMOMAAX, 2020 WL 6713995, at *3 (C.D. Cal. Oct. 14, 2020) (Olguin, J.); Martin
 v. Serrano Post Acute LLC, No. CV 20-5937 DSF (SKX), 2020 WL 5422949, at *3 (C.D. Cal.
 Sept. 10, 2020) (Fischer, J.); but see Garcia v. Welltower OpCo Grp. LLC, No.
 SACV2002250JVSKESX, 2021 WL 492581, at *7 (C.D. Cal. Feb. 10, 2021) (Selna, J.) (deferring
 to OGC Advisory Opinion).

         These rulings align with the findings of district courts nationwide in identical cases. See,
 e.g., Rae by & through Montisano v. Anza Healthcare Inc., No. 21-CV-287-DMS (JLB), 2021
 WL 2290776, at *3 (S.D. Cal. June 4, 2021) (collecting cases); Est. of Parr by & through Parr v.
 Palm Garden of Winter Haven, LLC, No. 8:21-CV-764-SCB-SPF, 2021 WL 1851688, at *2
 (M.D. Fla. May 10, 2021) (collecting cases); Roebuck v. Clinic, No. CV-21-00510-PHX-DLR,
 2021 WL 1851414, at *4 (D. Ariz. May 10, 2021) (collecting cases); Perez on behalf of Est. of
 Lozano v. Se. SNF LLC, No. SA-21-CV-00088-JKP, 2021 WL 1381232, at *2 (W.D. Tex. Apr.
 12, 2021) (collecting cases).

         Broad consensus of this nature in the Central District is compelling. The Court follows
 the logic of nine of its colleagues and similarly finds that it does not have jurisdiction over this
 case.

                                       IV.    CONCLUSION

      For the reasons above, the Court REMANDS the action to the Superior Court for the
 County of San Bernardino.


 IT IS SO ORDERED.




  Page 3 of 3                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
